DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to Amendment
The Amendment filed 05/13/2022 has been entered.  Claims 1, 4-8, 12-13, and 20-21 remain pending in the application.  Claims 2-3, 9-11, 14-19, and 22-48 have been canceled.  

Allowable Subject Matter
Claims 1, 4-8, 12-13, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of synthesizing a metallic matrix composite, the method comprising providing a first reactant that is a metallic element or a metallic compound, providing a second reactant that is a metallic compound, and providing an inert nucleator compound.  The method further comprises mixing the first reactant, the second reactant, and the nucleator compound to obtain a reaction mixture, and heating the reaction mixture to an auto-activation temperature to initiate a self- propagating high-temperature synthesis reaction between the first and second reactants and thereby produce the metallic matrix composite.  The metallic matrix composite comprises a metallic matrix and an in situ formed reinforcement, each formed in the synthesis reaction between the first reactant and the second reactant.  The reinforcement comprises discrete particles substantially uniformly dispersed within the metallic matrix.  Each of the particles comprises a reinforcement constituent disposed about a core formed of the nucleator compound.  
The closest prior art is Levashov et al. ["Effect of Nanocrystalline Powders on the Structure and Properties of Dispersion-Hardened Alloy TIC - 40% KhN70Yu", Metallurgist, Kluwer Academic Publishers-Plenum Publishers, NE, vol. 47, no. 3-4, 1 March 2003 (2003-03-01), pages 133-139] (hereinafter referred to as "Levashov") as set forth in the Final Rejection mailed 01/19/2022.  Applicant argues that all of the Levashov alloys formed in the SHS reaction include a KhN70U 'binder phase' composed of a chromium-nickel solid solution, and further include 'grains' comprising chemically bonded Ti and C (see Levashov page 137, last paragraph); however, depending on the selected nano-crystalline powder, the grains may be constituted of TiC, or Ti and C may be chemically bonded to other elements, imparted by the nano-crystalline powders (remarks, page 5).  Applicant argues that when aluminum oxide (A1203) or tungsten (W) are included in the SHS reaction, TiC is formed; however, when ZrO2 or niobium carbide (NbC) are included, a Ti,Zr(C,O) and Zr(C,O) phase, and a (Ti,Nb)C phase, respectively, are formed (remarks, page 5).  Applicant argues that it is clear that where ZrO2 and NiC are included as nano-crystalline powders, these nano-crystalline powders are not inert, and instead are consumed to chemically participate in the SHS reaction and form titanium-zirconium oxycarbide, zirconium oxycarbide, and titano-niobium carbide, while on the other hand, some other selected nano-crystalline powders, such as aluminum oxide (A1203) or tungsten (W) appear to be inert (remarks, page 5).  Applicant argues that it is therefore clear that in the Levashov SHS reactions, the nano-crystalline powders can be (i) inert, or (ii) chemically reactive, depending on the selected nano-crystalline powder (remarks, page 6).  Applicant argues that importantly, when the selected nano-crystalline powders are (i) inert, all of the participating reactants disclosed by Levashov are chemical elements (Ti, C, Ni, Cr, Fe, Al), while on the other hand, when the selected nano-crystalline powders are (ii) chemically reactive, the reaction does not include an inert nucleator compound (remarks, page 6).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest providing a second reactant that is a metallic compound; providing an inert nucleator compound, the metallic matrix composite comprising a metallic matrix and an in situ formed reinforcement, each formed in the synthesis reaction between the first reactant and the second reactant, the reinforcement comprising discrete particles substantially uniformly dispersed within the metallic matrix, each of the particles comprising a reinforcement constituent disposed about a core formed of the nucleator compound, in combination with the other elements of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733